J-S82028-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
    LEWIS E. VEARNON                           :
                                               :
                      Appellant                :   No. 780 WDA 2017

                   Appeal from the PCRA Order May 10, 2017
      In the Court of Common Pleas of Beaver County Criminal Division at
                        No(s): CP-04-CR-0000999-2015


BEFORE:      BENDER, P.J.E., STEVENS*, P.J.E., and STRASSBURGER**, J.

MEMORANDUM BY STEVENS, P.J.E.:                       FILED DECEMBER 21, 2017

        Appellant Lewis E. Vearnon appeals pro se from the Order entered in

the Court of Common Pleas of Beaver County on May 10, 2017, dismissing,

without a hearing, his first petition filed pursuant to the Post Conviction

Relief Act.1 We affirm.

        On March 9, 2016, Appellant pled guilty to one count of Possession

with Intent to Deliver (heroin) and one count of Delivery (heroin). The trial

court sentenced Appellant to twelve (12) months to twenty-four (24) months

in prison, and Appellant was made eligible for the Recidivism Risk Reduction

Incentive (RRRI) program with his minimum date of nine (9) months’

imprisonment. Appellant also was granted credit for the two hundred nine

____________________________________________


1
    42 Pa.C.S.A. §§ 9541-9546.


____________________________________
* Former Justice specially assigned to the Superior Court.
** Retired Senior Judge assigned to the Superior Court.
J-S82028-17



(209) days of incarceration he had served.      Appellant did not file a post-

sentence motion or a direct appeal.

     On October 7, 2016, Appellant filed a timely PCRA petition pro se.

Counsel was appointed and filed a petition to withdraw and a “no merit

letter” on January 31, 2017. In its Order entered on February 27, 2017, the

trial court granted counsel’s petition to withdraw.       After providing the

necessary notice pursuant to Pa.R.Crim.P. 907 and reviewing Appellant’s

answer thereto, the PCRA court dismissed Appellant’s PCRA petition without

a hearing on May 10, 2017. Appellant timely appealed.

     The PCRA court ordered Appellant to file a concise statement of the

matters complained of on appeal pursuant to Pa.R.A.P. 1925(b), and

Appellant complied on June 30, 2017.        The PCRA court filed its Opinion

pursuant to Pa.R.A.P. 1925(a) on August 8, 2017.

     In his brief, Appellant presents the following Statement of Questions

Involved:


     I.     Whether the trial court erred in dismissing Appellant’s
     petition for post-conviction collateral relief without first granting
     a hearing to determine whether Appellant’s constitutional right
     to a direct appeal was violated by counsel’s failure to file an
     appeal when requested, where Appellant has never had a direct
     appeal and claims ineffective assistance of counsel for not
     challenging the propriety of sentencing and where Appellant
     alleges that he directed prior counsel to file such an appeal?

     II.   Whether Appellant’s plea and jury waiver was not knowing
     and voluntary due to counsel’s ineffectiveness, and whether
     Appellant’s claim that his plea and jury waiver was not knowing



                                      -2-
J-S82028-17


      and voluntary due to counsel’s ineffectiveness was resolved by
      the trial court’s analysis?

      III. Whether the trial court erred in permitting appointed
      counsel to withdraw appearance, and whether appointed counsel
      was ineffective for not pursuing the legal interests of Appellant?

Brief for the Appellant at 7 (underline in original; unnecessary capitalization

omitted).

      Our standard of review of the denial of a PCRA petition is limited to

examining whether the record evidence supports the court's determination

and whether the court's decision is free of legal error. Commonwealth v.

Ford, 947 A.2d 1251, 1252 (Pa.Super. 2008), appeal denied, 598 Pa. 779,

959 A.2d 319 (2008). This Court grants great deference to the findings of

the PCRA court if the record contains any support for those findings.

Commonwealth v. Boyd, 923 A.2d 513, 515 (Pa.Super. 2007), appeal

denied, 593 Pa. 754, 932 A.2d 74 (2007).         However, we give no such

deference to the trial court’s legal conclusions. Commonwealth v. Ford,

44 A.3d 1190, 1194 (Pa.Super 2012).

      To be eligible for relief pursuant to the PCRA, an appellant must

establish, inter alia, that his conviction or sentence resulted from one or

more of the enumerated errors or defects found in 42 Pa.C.S.A. §

9543(a)(2). Appellant also must establish that the issues raised in the PCRA

petition have not been litigated or waived previously. 42 Pa.C.S.A. §

9543(a)(3).   An allegation of error “is waived if the petitioner could have

raised it but failed to do so before trial, at trial, during unitary review, on


                                     -3-
J-S82028-17


appeal or in a prior state postconviction proceeding.”         42 Pa.C.S.A. §

9544(b).

     Appellant’s issues also challenge the effectiveness of trial and/or PCRA

counsel.   When considering claims of counsel's ineffectiveness, we are

guided by a well-settled standard of review:

     [C]ounsel is presumed to have provided effective representation
     unless the PCRA petitioner pleads and proves that: (1) the
     underlying claim is of arguable merit; (2) counsel had no
     reasonable basis for his or her conduct; and (3) Appellant was
     prejudiced by counsel's action or omission. To demonstrate
     prejudice, an appellant must prove that a reasonable probability
     of acquittal existed but for the action or omission of trial counsel.
     A claim of ineffective assistance of counsel will fail if the
     petitioner does not meet any of the three prongs. Further, a
     PCRA petitioner must exhibit a concerted effort to develop his
     ineffectiveness claim and may not rely on boilerplate allegations
     of ineffectiveness.

Commonwealth v. Perry, 959 A.2d 932, 936 (Pa.Super. 2008) (citations

and quotation marks omitted).

     Appellant first maintains the PCRA court erred in dismissing his

petition without an evidentiary hearing because counsel failed to file a

requested direct appeal.      As stated previously, Appellant entered a

negotiated guilty plea.   “Our law presumes that a defendant who enters a

guilty plea was aware of what he was doing. He bears the burden of proving

otherwise.” Commonwealth v. Pollard, 832 A.2d 517, 523 (Pa.Super.

2003) (internal citation omitted). “[A] plea of guilty will not be deemed

invalid if the circumstances surrounding the entry of the plea disclose that

the defendant had a full understanding of the nature and consequences of

                                     -4-
J-S82028-17


his plea and that he knowingly and voluntarily decided to enter the plea.”

Commonwealth v. Reid, 117 A.3d 777, 783 (Pa.Super. 2015) (citation

omitted).

       In addition, “[a] valid plea colloquy must delve into six areas: 1) the

nature of the charges, 2) the factual basis of the plea, 3) the right to a jury

trial, 4) the presumption of innocence, 5) the sentencing ranges, and 6) the

plea   court's    power     to   deviate       from   any   recommended   sentence.”

Commonwealth v. Morrison, 878 A.2d 102, 107 (Pa.Super. 2005);

Pa.R.Crim.P. 590, Comment.

       Herein, the record reflects that Appellant’s plea was entered into

knowingly and voluntarily.           During the plea and sentencing hearing,

Appellant was informed of and admitted to the charges against him, see

N.T., 3/9/16, at 10, 14; the factual bases for the plea, see id. at 14-15; his

right to a jury trial, see id. at 10; the presumption of innocence, see id. at

10-11; the sentencing ranges, see id. at 10; and the fact that his plea

constituted a violation of his state parole, see id. at 11. Several times, the

trial court noted its sentence was favorable to Appellant N.T. 3/9/16,at 5,

16.2


____________________________________________


2
  The bottom of the standard range would have been twenty-seven months’
imprisonment and the bottom of the mitigated range was twenty-one
months’ imprisonment; thus, the negotiated sentence was completely
outside the Sentencing Guidelines. N.T., 3/9/16, at 5.



                                           -5-
J-S82028-17


      Appellant acknowledged he had filled out the written plea colloquy

form shown to him and indicated that he fully understood his rights, as set

forth in the written colloquy, and was satisfied with his plea counsel's advice

to him. Id. at 12, 15-16. Appellant was informed that if the trial court were

to accept his guilty plea and impose the negotiated sentence, he would be

limited to only four potential grounds upon which he may pursue an appeal—

lack of jurisdiction, illegality of sentence, ineffective assistance of counsel

and failure to enter a knowing and intelligent plea. Id. at 16-17. Appellant

also understood the time period in which he must file a post-sentence

motion and a direct appeal. Id. at 22.

      At the conclusion of the hearing, defense counsel indicated Appellant

wished to formally withdraw an outstanding Rule 600 motion. The trial court

explained to Appellant that were it to sentence Appellant at that time

without ruling on the motion, Appellant would be waiving any right he

otherwise may have had to request the court to consider it. Id. at 19-20.

At that juncture, Appellant indicated he understood the ramifications of a

withdrawal of the Rule 600 motion. Id. at 20.

      In light of the foregoing, we find the record establishes that Appellant

tendered a knowing, intelligent plea and received a favorable sentence;

thus, there is no merit to Appellant’s underlying claim that he was prejudiced

by counsel’s failure to file a direct appeal on his behalf, and his claim of

ineffective assistance of plea counsel necessarily fails. See Commonwealth


                                     -6-
J-S82028-17


v. Reaves, 592 Pa. 134, 148 n. 10, 923 A.2d 1119, 1128 n. 10 (2007)

(concluding   that   the   failure   to   satisfy   any   prong   of   the   test   for

ineffectiveness will require rejection of the claim).

      For the same reasons, we find no merit to Appellant’s second claim

that plea counsel’s ineffectiveness caused him to enter an involuntary plea.

Appellant represents that he lied during his plea colloquy so that he could

pursue his outstanding Rule 600 motion after his plea and sentencing. As

stated above, the record belies this contention, for the trial court addressed

the motion and informed Appellant that by entering his plea, he would be

unable to pursue it further.

      Finally, Appellant avers the trial court erroneously permitted PCRA

counsel to withdraw and asserts appointed counsel was ineffective for failing

to pursue his legal interests.       PCRA counsel cannot be held ineffective

merely for petitioning to withdraw as she is permitted to do under

Turner/Finley. See Commonwealth v. Cherry, 155 A.3d 1080, 1083

(Pa.Super. 2017) (“When appointed, counsel's duty is to either (1) amend

the petitioner's pro se Petition and present the petitioner's claims in

acceptable legal terms, or (2) certify that the claims lack merit by complying

with the mandates of Turner/Finley.” (footnote omitted)).

      As stated above, appointed PCRA counsel filed a petition to withdraw

and a “no-merit” letter.       In Commonwealth v. Finley, 550 A.2d 213

(Pa.Super. 1988)     this Court restated the procedures to be followed when


                                          -7-
J-S82028-17


counsel   seeks    to   withdraw    in   post-conviction   proceedings.   See

Commonwealth v. Turner, 518 Pa. 491, 544 A.2d 927 (1988). In Turner,

our Supreme Court endorsed an independent review by the court of the

record as a follow-up to counsel's “no-merit” letter. The independent review

necessary to secure a withdrawal request by counsel requires proof that:

PCRA counsel, in a “no-merit” letter, has detailed the nature and the extent

of his review; PCRA counsel, in the “no-merit” letter, lists each issue the

petitioner wishes to have reviewed; PCRA counsel explained, in the “no-

merit” letter, why petitioner's issues are meritless; the PCRA court

conducted its own, independent review of the record and; the PCRA court

agrees with counsel that the petition is meritless. See, Finley, 550 A.2d at

215. The PCRA court’s assessment is subject to appellate scrutiny to assure

that these constraints are followed. See, Turner, supra; Commonwealth

v. Mosteller, 633 A.2d 615, 617 (Pa.Super. 1993). Furthermore, pursuant

to Commonwealth v. Friend, 896 A.2d 607 (Pa.Super. 2006), counsel

must forward to the petitioner a copy of the “no-merit” letter and a

statement advising the petitioner that, were the PCRA court to grant

counsel’s application to withdraw, the petitioner has the right to proceed pro

se or with the assistance of privately retained counsel.

      Instantly, PCRA counsel complied with all of the above requirements as

set forth in Turner/Finley. She reviewed Appellant's issues raised in his pro

se PCRA petition and concluded that none had merit.           Counsel further


                                     -8-
J-S82028-17


concluded that, after a thorough review of the record, no other grounds for

relief were present. The PCRA court, after conducting its own independent

review, agreed with counsel that there were no meritorious issues entitling

Appellant to relief. For these reasons, we conclude that the PCRA court did

not err in permitting PCRA counsel to withdraw and dismissing Appellant's

petition without an evidentiary hearing.   As such, we affirm the order

dismissing Appellant's PCRA petition.

     Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/21/2017




                                    -9-